

117 HR 862 IH: Climate Action Planning for Ports Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 862IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Ms. Blunt Rochester (for herself, Ms. Norton, Mr. McNerney, Ms. Lee of California, Ms. Jayapal, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Administrator of the Environmental Protection Agency to award grants to eligible entities to reduce greenhouse gas emissions at ports, and for other purposes.1.Short titleThis Act may be cited as the Climate Action Planning for Ports Act of 2021. 2.Grants to reduce greenhouse gas emissions at ports(a)GrantsThe Administrator of the Environmental Protection Agency may award grants to eligible entities—(1)to implement plans to reduce greenhouse gas emissions at one or more ports or port facilities within the jurisdictions of the respective eligible entities; and(2)to develop climate action plans described in subsection (b)(2).(b)Application(1)In generalTo seek a grant under this section, an eligible entity shall submit an application to the Administrator of the Environmental Protection Agency at such time, in such manner, and containing such information and assurances as the Administrator may require.(2)Climate action planAt a minimum, each such application shall contain—(A)a detailed and strategic plan, to be known as a climate action plan, that outlines how the eligible entity will develop and implement climate change mitigation or adaptation measures through the grant; or(B)a request pursuant to subsection (a)(2) for funding for the development of a climate action plan.(3)Required componentsA climate action plan under paragraph (2) shall demonstrate that the measures proposed to be implemented through the grant—(A)will reduce greenhouse gas emissions at the port or port facilities involved pursuant to greenhouse gas emission reduction goals set forth in the climate action plan; (B)will reduce other air pollutants at the port or port facilities involved pursuant to criteria pollutant emission reduction goals set forth in the climate action plan;(C)will implement emissions accounting and inventory practices to determine baseline emissions and measure progress; and(D)will ensure labor protections for workers employed directly at the port or port facilities involved, including by—(i)demonstrating that implementation of the measures proposed to be implemented through the grant will not result in a net loss of jobs at the port or port facilities involved;(ii)ensuring that laborers and mechanics employed by contractors and subcontractors on construction projects to implement the plan will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under sections 3141 through 3144, 3146, and 3147 of title 40, United States Code; and(iii)requiring any projects initiated to carry out the plan with total capital costs of $1,000,000 or greater to utilize a project labor agreement and not impact any preexisting project labor agreement.(4)Other componentsIn addition to the components required by paragraph (3), a climate action plan under paragraph (2) shall demonstrate that the measures proposed to be implemented through the grant will do at least two of the following:(A)Improve energy efficiency at a port or port facility, including by using—(i)energy-efficient vehicles, such as hybrid, low-emission, or zero-emission vehicles;(ii)energy efficient cargo-handling, harbor vessels, or storage facilities such as energy-efficient refrigeration equipment;(iii)energy-efficient lighting;(iv)shore power; or(v)other energy efficiency improvements.(B)Deploy technology or processes that reduce idling of vehicles at a port or port facility.(C)Reduce the direct emissions of greenhouse gases and other air pollutants with a goal of achieving zero emissions, including by replacing and retrofitting equipment (including vehicles onsite, cargo-handling equipment, or harbor vessels) at a port or port facility.(5)Prohibited useAn eligible entity may not use a grant provided under this section—(A)to purchase fully automated cargo handling equipment;(B)to build, or plan to build, terminal infrastructure that is designed for fully automated cargo handling equipment;(C)to purchase, test, or develop highly automated trucks, chassis, or any related equipment that can be used to transport containerized freight; or(D)to extend to any independent contractor, independent owner, operator, or other entity that is not using employees for the sake of performing work on terminal grounds.(6)Coordination with stakeholdersIn developing a climate action plan under paragraph (2), an eligible entity shall—(A)identify and collaborate with stakeholders who may be affected by the plan, including local environmental justice communities and other near-port communities; (B)address the potential cumulative effects of the plan on stakeholders when those effects may have a community-level impact; and(C)ensure effective advance communication with stakeholders to avoid and minimize conflicts.(c)PriorityIn awarding grants under this section, the Administrator of the Environmental Protection Agency shall give priority to applicants proposing—(1)to strive for zero emissions as a key strategy within the grantee’s climate action plan under paragraph (2);(2)to take a regional approach to reducing greenhouse gas emissions at ports;(3)to collaborate with near-port communities to identify and implement mutual solutions to reduce air pollutants at ports or port facilities affecting such communities, with emphasis given to implementation of such solutions in near-port communities that are environmental justice communities;(4)to implement activities with off-site benefits, such as by reducing air pollutants from vehicles, equipment, and vessels at sites other than the port or port facilities involved; and(5)to reduce localized health risk pursuant to health risk reduction goals that are set within the grantee’s climate action plan under paragraph (2). (d)Model methodologiesThe Administrator of the Environmental Protection Agency shall—(1)develop model methodologies which grantees under this section may choose to use for emissions accounting and inventory practices referred to in subsection (b)(3)(C); and(2)ensure that such methodologies are designed to measure progress in reducing air pollution at near-port communities.(e)DefinitionsIn this section:(1)The term Administrator means the Administrator of the Environmental Protection Agency. (2)The term cargo-handling equipment includes—(A)ship-to-shore container cranes and other cranes;(B)container-handling equipment; and(C)equipment for moving or handling cargo, including trucks, reachstackers, top­load­ers, and forklifts.(3)The term eligible entity means—(A)a port authority;(B)a State, regional, local, or Tribal agency that has jurisdiction over a port authority or a port;(C)an air pollution control district; or(D)a private entity (including any nonprofit organization) that—(i)applies for a grant under this section in collaboration with an entity described in subparagraph (A), (B), or (C); and(ii)owns, operates, or uses a port facility, cargo equipment, transportation equipment, related technology, or a warehouse facility at a port or port facility. (4)The term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects.(5)The term harbor vessel includes a ship, boat, lighter, or maritime vessel designed for service at and around harbors and ports.(6)The term inland port means a logistics or distribution hub that is located inland from navigable waters, where cargo, such as break-bulk cargo or cargo in shipping containers, is processed, stored, and transferred between trucks, rail cars, or aircraft.(7)The term port includes an inland port.(8)The term stakeholder means residents, community groups, businesses, business owners, labor unions, commission members, or groups from which a near-port community draws its resources that—(A)have interest in the climate action plan of a grantee under this section; or(B)can affect or be affected by the objectives and policies of such a climate action plan.(f)Authorization of appropriations(1)In generalTo carry out this Act, there is authorized to be appropriated $250,000,000 for each of fiscal years 2022 through 2026.(2)Development of climate action plansIn addition to the authorization of appropriations in paragraph (1), there is authorized to be appropriated for grants pursuant to subsection (a)(2) to develop climate action plans $50,000,000 for fiscal year 2022, to remain available until expended.